Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/23/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on 10/23/2020. Claims 1-11 are pending and examined below.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1 and 2 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites detecting data in a first and second environment, using the data to generate maps, identifying objects based on unique identifiers, and recognizing objects stored. But for the recitation of ‘the first floor processing device’ and ‘the second floor processing device’, these limitations can be performed in the mind. For example, one could move through a first environment and identify the area along with objects present and note them down. They could then repeat this for a second environment and note if previously identified objects are present. ‘storing … information … of the first area’, ‘storing … information … of the second area’, and ‘combining … into a common global map’ are additional elements. The exception is not integrated into a practical application because ‘storing … information … of the first area’, ‘storing … information … of the second area’, and ‘combining … into a common global map’ are considered insignificant extra-solution activity and ‘the first floor processing device’ and ‘the second floor processing device’ are simply tools used to perform the exception. ‘storing … information … of the first area’ and ‘storing … information … of the second area’ are not significantly more because it is considered well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)(i). ‘combining … into a common global map’ is not significantly more because it is considered well-understood, routine, and conventional activity of electronic recordkeeping, according to MPEP 2106.05(d)(II)(iii). ‘the first floor processing device’ and ‘the second floor processing device’ are not significantly more because, as stated above, the exception is merely applied with these tools.

Claim 2 is a method but is directed to the judicial exception of an abstract idea. The claim recites analyzing the maps to recognize an anchor point. But for the recitation of ‘the first and second floor processing devices’, ‘external server' and ‘computing unit’, these limitations can be performed in the mind. For example, one could look at a map and note down objects that are recognizable. ‘transmit …’ and ‘superposes …’ are additional elements. The exception is not integrated into a practical application because ‘transmit …’ and ‘superposes …’ are considered insignificant extra-solution activity and ‘the first and second floor processing devices’, ‘external server’, and ‘computing unit’ are simply tools used to perform the exception. ‘transmit …’ is not significantly more because it is considered well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)(i). ‘superposes …’ is not significantly more because it is considered well-understood, routine, and conventional activity of electronic recordkeeping, according to MPEP 2106.05(d)(II)(iii). ‘the first and second floor processing devices’, ‘external server’, and ‘computing unit’ are not significantly more because, as stated above, the exception is merely applied with these tools.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fong et al., US 20190212752 A1, herein referred to as Fong.

	Regarding claim 1,
		Fong discloses the following:
Detecting with the first floor processing device feature data of an environment, and processing the first feature data into a first area map (Paragraph 0098)
First robot provides a first updated persistent map
Detecting with the second floor processing device second feature data of the environment and processing the second data into a second area map (Paragraph 0098)
Second robot provides a second updated persistent map
Identifying with the first floor processing device an object based on a unique identifier of the object as an anchor point of the environment known to the first floor processing device (Paragraphs 0098 and 0178)
The first robot can detect objects
Markers indicate objects detected
Markers are placed on map and may include a pattern, QR code, or a beacon
Storing relative positional information of the anchor point in a coordinate system of the first area map (Paragraph 0178)
Objects are stored on the map
Recognizing with the second floor processing device the same object as an anchor point known to the second floor processing device (Paragraphs 0098 and 0178)
Second robot can detect objects
Objects detected by first robot may be the same as those detected by the second robot
Storing relative positional information of the anchor point in a coordinate system of the second area map (Paragraph 0178)
Markers indicate objects detected
Markers are placed on map
Combining the first area map and the second area map into a common global area map based on the relative positional information of the anchor point contained therein, wherein the unique identifier is a code that clearly identifies the object (Paragraphs 0099 and 0178)
First and second persistent map updates are sent to a map merge module
Objects detected have associated markers that are placed on map
Markers may be a pattern, QR code, or beacon

Regarding claim 2,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
The first and second floor processing devices transmit their area maps to a database that belongs to an external server and/or another floor processing device and is jointly allocated to the floor processing devices (Paragraph 0099)
First and second robot send each of their updated persistent maps to the map merge module which is stored on a remote computing system
a computing unit allocated to the database analyzes the area maps with respect to anchor points contained therein, recognizes an identical anchor point stored in the area maps, and superposes the area maps according to the relative positional information of the identical anchor point (Fig 6A, Paragraphs 0098-0100 and 0178)
map merge module analyzes the stored map and each of the sent, updated persistent maps and resolves inconsistencies
detected objects by each robot may be the same
examiner notes that fireplace in Fig. 6A would be a permanent object and as such would always have the same coordinates within the map; this would mean that when the map merge module resolves inconsistencies, the fireplace would always remain on the updated map

Regarding claim 3,
	Fong discloses all the limitations of claim 2. Fong further discloses the following:
the database has information about one or several anchor points present in the environment (Fig. 6A and 6B, Paragraphs 0098-0100 and 0178)
objects can be detected by robots and are stored on the map in storage
the information stored in the database is drawn upon for comparison with objects present in the area maps (Fig. 6A and 6B, Paragraphs 0098-0100 and 0178)
map merge module compares map stored in storage to the first and second updated persistent maps sent by the first and second robots, and resolves inconsistencies between them
maps have markers for detected objects



Regarding claim 4,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
the unique identifier is detected with a detection unit of the floor processing device (Paragraph 0178)
camera can be used to detect markers

Regarding claim 5,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
the object identifier is a floor processing device, or a base station that provides a service activity for a floor processing device, or a defined element of a living space (Fig.3, 6A, Paragraphs 0110, 0164, and 0178)
robots can detect objects in a living space, such as a fireplace, table, etc.
robots know where each other are
docking station is included in maps and could be a detected object

Regarding claim 7,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
the generated global map stores authorization information for at least one partial environmental area (Paragraph 0247)
information can be overlaid on the map indicating conditions that prevent a robot from performing a task
the at least one partial environmental area indicates which floor processing device can or cannot pass through the partial environmental area, or indicates which floor processing device can or cannot map the partial environmental area (Paragraphs 0163 and 0247)
conditions could include spot cleaning needed in one room which restricts the operation to that localized area

Regarding claim 8,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
at least one of the floor processing devices navigates according to the common global area map once the global area map has been generated (Paragraph 0099)
new map generated by the map merge module is used as the official new map

Regarding claim 9,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
the code is selected from the group consisting of an optical code, an electronic code, a magnetic code, a shape coding and a color coding (Paragraph 0178)
code can be a QR code


Regarding claim 10,
	Fong discloses all the limitations of claim 4. Fong further discloses the following:
the detection unit is selected from the group consisting of a camera, a laser scanner, and an electronic or magnetic transmitter/receiver (Paragraphs 0144, 0166, and 0178)
laser scanner can be used to determine distances
camera can be used to detect objects
acoustic receiver on robot can used acoustic signaling to localize itself

Regarding claim 11,
	Fong discloses all the limitations of claim 1. Fong further discloses the following:
a system comprised of at least a first automatically moving floor processing device and a second automatically moving floor processing device (Fig. 1)
system includes a first and second robot
the floor processing devices are designed to implement a method according to claim 1 (Paragraphs 0098, 0099, and 0178)
see rationale in claim 1 above

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Fong and in view of Bassa et al., US 10575699 B2, herein referred to as Bassa.


Regarding claim 6, Fong discloses all the limitations of claim 1. Fong further discloses the first floor processing device detecting the second floor processing device, and transmitting a query signal to the second processing device (Paragraph 0110; robots know where each other are, a first robot can tell the other robot that it has finished its mission, which allows the other robot to start its mission), the second floor processing device responding to the query signal by exploring its environment and detecting the first floor processing device (Paragraph 0110; robots know where each other are, after first robot tells the other robot that it has finished its mission, the other robot can start its mission), and the robots know where each other are based on map data (Paragraph 0110), but fails to disclose the first and second floor processing devices mutually identifying each other based on their identifiers. However, Bassa discloses using image processing to identify a particular point or feature on the mobile cleaning robot (Col. 15 lines 28-31). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Fong to include a first and second floor processing devices having the ability to identify each other based on their identifiers. The motivation to do so would be to ensure that the robots are able to identify each other in any environment. This would be useful when the robots are mapping a new environment as it would allow them to avoid crashing into each other or could even be used to coordinate an efficient mapping routine.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10478037 B2, by Duenne et al., is relevant to the current application because it discloses a cleaning robot that can detect features and objects in a room, as well as generate a map of its environment.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664